UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-6436


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHRISTOPHER FRED GOAD, SR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:08-cr-00184-REP-1)


Submitted:   August 25, 2016                 Decided:   August 30, 2016


Before NIEMEYER, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher Fred Goad, Sr., Appellant Pro Se.  Michael Ronald
Gill, Assistant United States Attorney, Erik Sean Siebert,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Christopher Fred Goad, Sr., appeals the district court’s

order denying relief on his motion for reduction in sentence

pursuant to 18 U.S.C. § 3582(c)(2) (2012).              We have reviewed the

record and find no reversible error.            Accordingly, we affirm for

the reasons stated by the district court.                     United States v.

Goad,   No.    3:08-cr-00184-REP-1      (E.D.   Va.    Mar.    22,    2016).      We

dispense      with    oral   argument   because       the     facts    and     legal

contentions     are   adequately   presented     in    the    materials      before

this court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                        2